OPINION OF THE COURT
PER CURIAM:
By Order of this Court of February 4, 1981, the parties were requested to brief and argue whether principles of comity and equity require the courts of Pennsylvania to refrain from exercising jurisdiction pending final resolution of a similar action in the courts of New Jersey. Geftman v. Stanziani, 492 Pa. 439, 424 A.2d 1271 (1981).
Both the Pennsylvania action, filed May 8, 1978, and the New Jersey action filed August 6, 1979, were brought against petitioners by Raymond Geftman on behalf of respondent American Sanitary Sales and Service Co., Inc. (American). Both actions seek specific performance of the same buy-sell stock agreement in order to compel sale of stock in American.
At the specific request of Raymond Geftman, trial began in New Jersey on August 13, 1980. Five days later, while cross-examination of Raymond Geftman was underway, Raymond Geftman sought to discontinue the New Jersey action. Through Pennsylvania counsel, American requested an expedited trial listing of the Pennsylvania action. Although certificates of readiness or praecipes for trial had not been signed by counsel for both sides as required by local rule of court, Judge Stanziani of the Court of Common Pleas of Montgomery County advised counsel to be prepared to proceed to trial on October 6,1980. After ruling on jurisdic*582tional issues, Judge Stanziani set October 20, 1980, as the date for trial.
On October 7, 1980, petitioners Wayne Geftman and Walter Jeffries, as executor of the will of Norman Geftman, filed a petition for writ of supersedeas with this Court. The petition requested a stay of all proceedings before Judge Stanziani pending termination of proceedings in the courts of New Jersey. The same day, petitioners Wayne Geftman, Barry Geftman, and Walter Jeffries, as administrator C.T.A. for the estate of Norman Geftman, filed a petition for writ of prohibition with this Court to prohibit Judge Stanziani from entering any further orders in the Pennsylvania trial court proceedings. On October 20, 1980, Mr. Justice Nix issued a rule to show cause upon Judge Stanziani and ordered that all proceedings be stayed. This Court heard oral argument on October 23,1980. Pursuant to this Court’s order of February 4, 1981, the parties appeared before this Court on March 3, 1981, to brief and argue the issues of comity and equity.
While these issues were under consideration by this Court, the Supreme Court of New Jersey, by order of May 5, 1981, stayed the proceedings in the trial courts of New Jersey, “pending the final disposition of the Pennsylvania litigation.” See Appendix.
Accordingly, the stay previously granted on October 20, 1980 is vacated and the matter is remanded to the Court of Common Pleas of Montgomery County for further proceedings.
Stay vacated and case remanded.
NIX, J., filed a concurring statement.
KAUFFMAN, J., did not participate in the consideration or decision of this case.
*583APPENDIX
SUPREME COURT OF NEW JERSEY M-984/985 September Term 1980
AMERICAN SANITARY SALES AND SERVICE CO., INC., etc., Plaintiff-Movant, v. WALTER S. JEFFRIES, Administrator C.T.A. of the Estate of Norman Geftman, deceased, et al., Defendants-Respondents.
In the Matter of the Estate of NORMAN GEFTMAN, deceased.
ORDER
This matter having been duly presented to the Court, it is ORDERED that that motion for leave to appeal is denied; and it is further
ORDERED that the trial of the within matter is stayed pending the final disposition of the Pennsylvania litigation; and it is further
ORDERED that any further proceedings in the within matter be heard by the Judge of the Superior Court, Chancery Division (General Equity), Atlantic County.
Jurisdiction is not retained.
WITNESS, the Honorable Mark A. Sullivan, Presiding Justice, at Trenton, this 5th day of May, 1981.
/s/ Stephen W. Townsend Clerk